                         United States District Court
                           SOUTHERN DISTRICT OF CALIFORNIA


Jerry David Aguilar
                                                           Civil Action No. 15cv2446-MMA(AGS)

                                             Plaintiff,
                                      V.
See attachment                                               JUDGMENT IN A CIVIL CASE


                                           Defendant.


Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
or heard and a decision has been rendered.

IT IS HEREBY ORDERED AND ADJUDGED:
The Court grants Defendants' motion for summary judgment.




Date:          1/18/19                                        CLERK OF COURT
                                                              JOHN MORRILL, Clerk of Court
                                                              By: s/ R. Chapman
                                                                                 R. Chapman, Deputy
                          United States District Court
                               SOUTHERN DISTRICT OF CALIFORNIA

                                            (ATTACHMENT)

                                                                    Civil Action No. 15cv2446-MMA(AGS)


Defendants

Darryl Bates, M.D.

Omar Faruk, M.D.

Mohan Garikaparthi, M.D.

Christa R. Lawhorn

ANP-BC, Nurse Practitioner/Primary Care

Charles Maletz, M.D.




Miscellaneous Party

State of California, by and through California Department of Corrections and Rehabilitation
